DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 03/08/2021 have been entered and fully considered.  Claims 1-8 and 10-16 are pending.  Claim 9 is cancelled.  Claims 1-8 and 10-16 are amended.  Claims 1-8 and 10-16 are examined herein.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2009/0029257 A1 (“Ando”) or, in the alternative, under 35 U.S.C. 103 as obvious over US 2009/0029257 A1 (“Ando”) in view of US 2010/0255356 A1 (“Fujii”).
Regarding claim 1, Ando disclcoses an electric storage device 10 (Abstract; Fig. 1) comprising: a negative electrode 15 (“an anode”) placed between a first positive electrode 13 (“a cathode”) and a second positive electrode 14 (“a capacitor electrode”).  The first positive electrode 13 and second positive electrode 14 are electrically connected (Fig. 1).  The negative electrode 15 comprises a layer 17 containing particles of active materials that are mixed with a binder to form a slurry and dried ([0059]-[0060]).  The first positive electrode 13 comprises a layer 20 containing lithium compound particles ([0062]) and the second positive electrode 14 comprises a layer 22 containing activated carbon particles ([0063]), where the respective particles are mixed with a binder to form a slurry and dried ([0064]).  Due to this method of formation, the above electrode layers are porous layers.  Porous separators 18 physically separate the 
The negative electrode 15 comprises a first porous layer comprising particles of active materials bonded to a first side of a metal foil current collector and a second porous layer comprising particles of active materials bonded to a second side of the metal foil current collector ([0059]-[0060], [0065]).  One of the first porous layer and the second porous layer faces the second positive electrode 14 with only a first porous separator between the two (Fig. 1).
The instant claim recites a product-by-process limitation (i.e. the method of pre-lithiating the anode material).  In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding the structure resulting from the product-by-process limitation, Ando discloses lithium ions are doped beforehand into the negative electrode 15 from a 
Fujii discloses a process of pre-doping a negative electrode with lithium ions (Abstract).  A capacitor A is provided with lithium electrode 10 comprising a metal lithium 11 mounted on a current collector 11a (Fig. 2).  A lithium electrode terminal and a negative electrode terminal were short-circuited so as to dope lithium ions into the negative electrode from the lithium electrode provided in the cell for doping the lithium ions ([0150]).  When the lithium ions are pre-doped into the positive electrode and the negative electrode, or into the positive electrode or the negative electrode, the capacity loss of the electric storage device, which is caused by irreversible capacity of an electrode material, can be offset.  Further, the average cell voltage of the electric storage device can be increased, and a material that does not originally has a lithium ion or a material that runs short of lithium ions can be used as the electrode material.  That is, pre-dope of the lithium ions can overcome the drawbacks of the electrode material, and can utilize the fullest extent of advantages.  Accordingly, the performance of the electric storage device can be enhanced ([0032]).  The pre-doping forms an SEI on the negative electrode ([0013], [0068], [0070], [0072]).  For the reasons expressed above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have pre-lithiated the anode to form an SEI on the anode as taught by Fujii.
Regarding claim 2, Ando discloses the electrochemical cell of claim 1.  The instant claim recites a product-by-process limitation (i.e. the method of pre-lithiating the 
Regarding claim 3, Ando discloses the electrochemical cell of claim 1.  The instant claim recites a product-by-process limitation (i.e. the method of pre-lithiating the anode material).  See the sections of MPEP 2113 cited above.  Regarding the structure implied by the limitation, Fujii discloses lithium electrode 10 comprising a metal lithium 11 mounted on a current collector 11a that is disposed in various positions in the cell (Figs. 2, 4-7; [0164]-[0168]).  While Fuji does not expressly teach forming the lithium electrode (sacrificial electrode) on the side of the capacitor electrode opposite the anode, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have positioned the lithium electrode as claimed because Fujii discloses the lithium electrode may be formed in many positions (Figs. 4-7; [0164]-[0168]).  Moreover, it has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 4, Ando discloses the electrochemical cell of claim 3.  The current collector 11a of Fujii appears to remain in the cell, meeting the claim limitations.
Regarding claims 5-6, Ando discloses the electrochemical cell of claim 1.  Ando discloses examples of the negative-electrode active material include graphite, hard carbon, tin oxide, and silicon oxide ([0059]).

Claims 7-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2009/0029257 A1 (“Ando”) or, in the alternative, under 35 U.S.C. 103 as obvious over US 2009/0029257 A1 (“Ando”) in view of US 2016/0141596 A1 (“Uhm”).
Regarding claim 7
Each of the negative electrodes 45, 46 comprises a first porous layer comprising particles of graphite bonded to a first side of a metal foil current collector and a second porous layer comprising particles of active materials bonded to a second side of the metal foil current collector ([0059]-[0060], [0065]).  One of the first porous layer and the second porous layer faces the second positive electrode 14 with only a first porous separator between the two (Fig. 1).
The instant claim recites a product-by-process limitation (i.e. each coated layer of graphite anode material having been pre-lithiated to form a solid electrolyte interface on its porous anode layer prior to the anodes being placed in the cell assembly, emphasis added).  In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding the structure resulting from the product-by-process limitation, Ando discloses a lithium ion source 47 such as lithium metal 47b ([0051]-[0052]).  This is deemed to form the SEI layer on one of the porous layers of the negative electrode.  However, even if this does not form an SEI layer as claimed, this feature would have been obvious over Umh.
Umh discloses a method of pre-lithiating a negative electrode wherein the negative electrode is pre-lithiated prior to assembly into the cell (Abstract; [0013]).  The 
Regarding claims 8 and 10-12, Ando discloses the electrochemical cell of claim 7.  The instant claims each recite a product-by-process limitation (i.e. the method of pre-lithiation).  See the sections of MPEP 2113 cited above.  The instant product-by-process limitations do not appear to result in a structural distinction over the prior art.
Regarding claims 13-16, Ando disclcoses an electric storage device 10 (Abstract; Fig. 1) comprising: a negative electrode 15 (“an anode”) placed between a first positive electrode 13 (“a cathode”) and a second positive electrode 14 (“a capacitor electrode”).  The first positive electrode 13 and second positive electrode 14 are electrically connected (Fig. 1).  The negative electrode 15 comprises a layer 17 containing particles of active materials that do not initially contain lithium, such as graphite, hard carbon, tin oxide, and silicon oxide, that are mixed with a binder to form a slurry and dried ([0059]-[0060]).  The first positive electrode 13 comprises a layer 20 containing lithium compound particles ([0062]) and the second positive electrode 14 comprises a layer 22 containing activated carbon particles ([0063]), where the respective particles are mixed with a binder to form a slurry and dried ([0064]).  Due to 
The negative electrode 15 comprises a first porous layer comprising particles of active materials bonded to a first side of a metal foil current collector and a second porous layer comprising particles of active materials bonded to a second side of the metal foil current collector ([0059]-[0060], [0065]).  One of the first porous layer and the second porous layer faces the second positive electrode 14 with only a first porous separator between the two (Fig. 1).
Regarding the structure resulting from the product-by-process limitation, Ando discloses a lithium ion source 47 such as lithium metal 47b ([0051]-[0052]).  However, Ando does not expressly disclose forming a pre-lithiated solid electrolyte interface on the one of the first porous layer and the second porous layer either (i) prior to the placement of the anode in the cell, or (ii) by applying a coating of particles of lithium metal on the one of the first porous layer and the second porous layer prior to the placement of the anode in the cell with the electrolyte and permitting the electrolyte to 
Umh discloses a method of pre-lithiating a negative electrode wherein the negative electrode is pre-lithiated prior to assembly into the cell (Abstract; [0013]).  The process forms a stable film (i.e. a solid electrolyte interface) on the negative electrode surface ([0014], [0045]).  Umh teaches pre-lithiation avoids irreversible capacity loss upon initial charging ([0003]-[0004]) and the process of Umh increases production efficiency by reducing a process time and enables complete recycling of lithium ([0012]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have pre-lithiated the negative electrode of Ando forming a solid electrolyte interface on the surface of the anode as taught by Umh to avoid irreversible capacity loss upon initial charging.  

Response to Arguments
In view of the amendments to the claims, the rejection of claims 3-4, 8, and 13-14 under 35 USC 112(b) has been withdrawn.
Applicant’s arguments in view of the claim amendments, see pp. 11-12, filed 03/08/2021, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2009/0029257 A1 (“Ando”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727